Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Kelly Wayne Lamon, Appellant                          Appeal from the 102nd District Court of Red
                                                       River County, Texas (Tr. Ct. No. CR-
 No. 06-14-00241-CR         v.                         02184).    Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Kelly Wayne Lamon, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 19, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk